DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1has been found to be allowable. The restriction requirement between groups I-III previously set forth in the Office action mailed on 10/14/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claims 12-18, directed to the same essential feature including a pin with a corrosion inhibiting sleeve, within the context of a reciprocating saw, etc. are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art in the record is cited on the PTO-892 form. Duplicative types of references will not be extensively discussed, however, see Marini (US 7,871,080) which discloses A blade clamp for use with a power tool (See title) having a reciprocating spindle (16 figure 15), the blade clamp (100 figure 15, inter alia) comprising: a cover (102 inter alia, see figure 14; 164, figure 11) rotatably coupled to the spindle (Ibid); a detent (158 figure 12, inter alia) received within a bore of the spindle (54 figure 12 identifies the location; see also 160 figure 14), the detent movable in a radial direction relative to a longitudinal axis of the spindle to adjust the blade clamp between a locked configuration and an unlocked configuration (See column 7 lines 15+ “During operation of this embodiment, when the apparatus 100 is in its unlocked position and referring to FIG. 11 (which shows the apparatus in either its clamped or unclamped position), the pin 108 will be located in the slot the extension 112.  This holds the apparatus in this unclamped position.  When a blade 14 is inserted into the apparatus, the shoulders 22 of the blade will engage the front end wall 104 of the control sleeve 102 and with sufficient force applied will move the control sleeve 102 in the rearward direction which will release the pin 108 from the slot extension 112 and biasing force resulting from the torsion spring 140 will rotate the control sleeve 102 as well as the clamping collar 124 in the clockwise direction as shown by arrow 164.  Clockwise rotation of these two components enables the cam surface 132 of the clamping collar 124 to engage the detente 158 and move it radially inwardly to engage the hole 28 in the shank 20.  When the blade moves the control sleeve 102 rearwardly, it compressed the compression spring 154 by engaging the support ring 144 and pushing it in the rearward direction.”), wherein the cover is rotatable between a first rotational position relative to the spindle coinciding with the locked configuration, and a second rotational position relative to the spindle coinciding with the unlocked configuration (Ibid).

Marini, and all similar reciprocating tools lack a sleeve in which the detent is slidably received, wherein the sleeve includes a non- corrosive material for inhibiting corrosion of the detent. It was believed that the addition of such a sleeve was trivial, and therefore obvious, however there are several reasons this has not proved to be the case. The introduction of a sleeve in that position would serve only to complicate assembly, and would introduce a new possible error in alignment, which is a recognized contraindication. To be motivated to include such a sleeve, a person of ordinary skill would have to have a reason to approach that idea, absent hindsight. Here, it is known broadly, that the rusting and contamination of blade locks is a problem—as discussed in DaGraca (US 2011/0232107) at [0041]: “lever that cams retaining balls into contact with a blade.  Secondary components, such as sliders, etc. and/or additional motions, such as linear translations etc. are not necessary.  In this regard, the blade clamping arrangement 50 can be less prone to binding up such as a result of debris build up, contamination or rust for example.” 
However, even with this knowledge, there is no reason to select a sleeve to surround the pin. Initially, such a sleeve does not completely prevent corrosion of a corrodible pin—since the tip is exposed. Secondly, the most imminent solution to a corroding pin is to change the pin material—not introduce a difficult manufacturing step to add an additional component (sleeve) that can introduce alignment error (in a particularly alignment specific component—the lock pin on a reciprocating blade). Even if one of ordinary skill was motivated to adjust the likelihood of the pin corroding, the solution would not have apparently been to introduce a corrosion resistant sleeve to inhibit the pin from corroding. 
For those reasons, the claims as presented are believed to be patentable and are therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724